Citation Nr: 1020600	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-14 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1966 
to November 1970.  

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2006 and May 2007 rating 
actions of the Department of Veterans Affairs Regional Office 
(RO) in San Diego, California.  In those decisions, the RO 
denied a claim for service connection for PTSD.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that in claims involving unrepresented 
Veterans, the Board must broadly construe claims, and in the 
context of psychiatric disorders must consider other 
diagnoses for service connection when the medical record so 
reflects. Clemons v. Shinseki, 23 Vet. App. 1 (2009). The 
Court, in vacating the Board's decision, pointed out that a 
claimant cannot be held to a "hypothesized diagnosis - one he 
is incompetent to render" when determining what his actual 
claim may be.  The Court further stated that the Board should 
have considered alternative current conditions within the 
scope of the filed claim.  Id.  Thus, VA must consider other 
psychiatric diagnoses that may be related to in-service 
events.  Id.  Accordingly, the Board will consider whether 
service connection for a psychiatric disability, including 
PTSD is warranted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Veteran claims that he has PTSD related to his combat 
experiences in the Republic of Vietnam.  Service personnel 
records show his military operational specialty was 
helicopter pilot ("attack" or "weapons" pilot).  A June 
1969 evaluation written by a superior states: "He has shown 
the ability to run combat operations and does well under the 
hardships of a combat environment."  A June 1968 special 
order shows the Veteran was to perform "hazardous duty" 
from June 1968 to June 1969.  On his DD 214, these are the 
dates that he also served in Vietnam.  His decorations and 
awards include the Bronze Star and Air Medals

In his initial January 2006 claim, he stated he was a Cobra 
helicopter pilot in service.  His other submitted statements 
assert that while he was in Vietnam, he was shot at while 
flying combat missions and underwent rocket and mortar 
attacks on the ground.  For example, in a June 2007 
submission describing his job in Vietnam the Veteran stated: 
"Receiving fire was a daily occurrence."  Resolving all 
doubt in the Veteran's favor, he was in combat and his 
claimed stressors of being shot at while flying and 
undergoing rocket attacks while on the ground are consistent 
with the circumstances of his service.  38 C.F.R. 
§ 3.304(f)(2) (2009).  

A short January 2007 Vet Center note shows a diagnosis of 
"DSMIV PTSD."  A Vet Center intake form from the same month 
stated that the Veteran endorsed criteria for PTSD.  
Additionally, the Veteran's service personnel records do show 
that after his tour in Vietnam he had clashes with 
supervisors leading to a negative evaluation and a temporary 
suspension of flight status before he was discharged from 
service.  

On remand, the Veteran should receive a VA examination to 
determine if his currently diagnosed PTSD is related to his 
claimed stressors of being shot at while flying and 
undergoing rocket attacks.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009); and McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's 
duty to assist veterans, pursuant to the VCAA, includes the 
duty to obtain a medical examination and/or opinion when 
necessary to make a decision on a claim).  

Accordingly, the case is REMANDED for the following action: 

1. Schedule the Veteran for a pertinent VA 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner in conjunction with the 
examination.  All necessary special 
studies or tests, to include psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory, and the Mississippi Scale for 
Combat-Related PTSD, should be 
accomplished.  The examiner should 
determine the diagnoses of all psychiatric 
disorders that are present and should 
state whether these disorders are related 
to service.  

As there is evidence of combat, the 
examiner should be instructed that the 
Veteran's stressors of being shot at while 
flying and undergoing rocket attacks while 
on the ground is conceded.  

The examination report should reflect 
review of pertinent material in the claims 
folder.  If a diagnosis of PTSD is made, 
the examiner should specify whether there 
is a 50 percent probability or greater (1) 
that stressors were sufficient to produce 
PTSD; (2) that the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) that there is 
a link between the current symptomatology 
and service found to be sufficient to 
produce PTSD by the examiner.  

The examiner should reference: 
*	January 2007 Vet Center diagnosis of 
PTSD and 
*	the August 1970 to January 1971 
service personnel records detailing 
the Veteran's personnel issues.  

If a psychiatric disability other than 
PTSD is diagnosed, the examiner should 
indicate whether there is a 50 percent 
probability or greater that it had its 
clinical onset in service or is otherwise 
related to active duty.  The examination 
report should include a complete rationale 
for all opinions expressed.  

2. Re-adjudicate the Veteran's claim for 
service connection for a psychiatric 
disability, including PTSD.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, as well as a summary of the 
evidence received since the issuance of 
the most recent supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals (Court) for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

